Citation Nr: 0028406	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $2186.40.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He had service in the Republic of Vietnam, where his awards 
and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was overpaid VA disability compensation in 
the amount of $2186.40, as a result of his receiving 
additional compensation benefits for his dependent child, 
while the child was in receipt of Chapter 35 Dependents' 
Educational Assistance benefits.

3.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

4.  The veteran was primarily at fault in the creation of the 
debt by his failure to report the receipt of duplicate 
benefits of compensation and education benefits awarded under 
38 U.S.C.A. Chapter 35.

5.  Recovery of the overpayment in question would not result 
in undue financial hardship, i.e. it would not deprive the 
veteran of the basic necessities of life.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran.


CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment of VA 
compensation benefits.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. § 1.965 (1999).

2.  Recovery of the overpayment of VA compensation benefits 
would not be against the principles of equity and good 
conscience; and thus, recovery of the overpayment created is 
not waived. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (1999).  The Board is also satisfied 
that all relevant facts regarding this claim have been 
properly developed to the extent indicated by law and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In January 1985, the RO granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned a 50 percent disability 
evaluation, effective in July 1984.  The following month, the 
RO notified the veteran of that decision, as well as the fact 
that additional benefits were included for his wife and 
children.

In a Request for Approval of School Attendance (VA Form 21-
674C), received by the RO on August 20, 1997, the veteran 
requested VA education benefits (38 U.S.C. Chap. 35) for his 
dependent stepson, [redacted].  [redacted] planned to start 
college on August 25, 1997.  

On August 25 1997, the RO granted the veteran a permanent 100 
percent schedular evaluation for his service-connected PTSD.  
The RO also found that basic eligibility for Dependent's 
Educational Assistance was established, effective August 21, 
1996.  Then, as now, a child of a veteran, including a 
stepchild who was a member of the veteran's household, was 
eligible for educational assistance if the veteran had a 
total service-connected disability which was permanent in 
nature.  38 U.S.C.A. §§ 101(4)(A), 3501(a)(1)(A)(ii), 3510 
(West 1991); 38 C.F.R.§ 3.807 (1999).  

In September 1997, the RO notified the veteran of its August 
1997 decision and the fact that his wife and two of his 
children were eligible for Dependents' Educational 
Assistance.  Enclosures included VA Form 22-5490 and VA 
Pamphlet 22-73-3, which indicated, in part, that "[a] son or 
daughter who is eligible for chapter 35 benefits 
and...compensation...based on school attendance, must elect which 
benefit to receive.  An election of chapter 35 benefits is a 
bar to further payment of...compensation...after the age of 18."  
See 38 C.F.R. §§ 3.707, 21.3023 (1999).

On September 30, 1997, the RO received the veteran's Request 
for Approval of School Attendance (VA Form 21-674), again on 
behalf of his dependent stepson, [redacted].  It was noted that 
[redacted] planned to start college in August 1997 with an 
expected date of graduation in June 1999.  

In a letter, dated on October 10, 1997, the RO informed the 
veteran that his rate of compensation included additional 
benefits for his spouse and children.  The RO also informed 
the veteran that it would continue payments for his dependent 
stepson, [redacted], based on school attendance until July 1, 
1999.  It was noted that the change in award could alter his 
payments from VA, such that an overpayment could be created, 
in which case VA would notify him as to the amount of that 
overpayment.  

In June 1998, the RO informed the veteran that it was a 
duplication of benefits for him to receive compensation 
benefits for his son, [redacted], as a school child, at the same 
time [redacted] received Dependents' Educational Assistance 
benefits under 38 U.S.C. Chap. 35.  Therefore, the RO 
proposed to reduce his VA disability compensation benefits 
retroactively from August 25, 1997, the date the education 
benefits became effective.  In a statement received in August 
1998, the veteran authorized the VA to immediately adjust his 
award.  Thereafter, the RO effected the proposed reduction of 
compensation benefits and informed the veteran in writing 
that such action resulted in an overpayment of VA disability 
compensation benefits in the amount of $2186.40.  The veteran 
has not contested the fact or the amount of the overpayment; 
and, therefore, the Board finds that the overpayment of VA 
disability compensation benefits in the amount of $2186.40 
was properly created.

Recovery of an overpayment may be waived unless there is an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver of such recovery.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a).  In a decision, dated in November 1998, 
the Committee on Waivers and Compromises at the Buffalo RO 
did not find fraud, misrepresentation, or bad faith on the 
part of the veteran with respect to creation of the 
overpayment at issue.  Following an independent review of the 
record, the Board concurs with that determination. Therefore, 
waiver is not precluded under the provisions set forth in 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  However, to 
dispose of the matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a); and 38 C.F.R. §§ 
1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 5302(a); 
38 C.F.R. § 1.965(a).  In such a determination consideration 
will be given to elements which include the degree of fault 
of the debtor; a balancing of fault between the debtor and 
VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.

In October 1998, the RO received the veteran's Financial 
Status Report (VA Form 20-5655).  He reported that his total 
monthly income was $4763.00 and that the total monthly income 
for his spouse was $700.00.  Their total monthly expenses 
were $4763.00, including $1000 for rent; $700 for food; $300 
for utilities; and $1386 for clothing, insurance, and medical 
expenses.  In that regard, the veteran reported that his wife 
had a terminal illness.  Their monthly installment contracts 
and other debts came to $1377.61, and their assets included 
$33,000.00 in vehicles. 

In his request for waiver, dated in August 1998, the veteran 
stated that the overpayment was the fault of the VA, as it 
knew the starting date, August 25, 1997, of [redacted] college 
attendance but failed to remove his son from the veteran's 
compensation award.  Consequently, he maintained that he 
should not be responsible for the overpayment.  

In light of the information supplied to him, however, the 
veteran knew or should have known that it was wrong for his 
son to receive VA Chapter 35 education benefits at the same 
time, the veteran was receiving VA compensation benefits for 
his son.  In fact, on VA Form 9, the veteran's representative 
acknowledged that the veteran knew that any duplication of 
benefits received was against procedures.  VA was partly to 
blame for the overpayment, because it did not make the 
adjustments to the veteran's benefits until approximately one 
year after the son began receiving Dependents Educational 
Assistance Allowance; however, that did not prevent the 
veteran from coming forward and identifying the fact that his 
dependent stepson was receiving duplicate benefits, nor did 
it prevent him from ceasing the negotiation of the 
compensation checks which he knew or should have known to be 
erroneous.  Indeed, the materials sent to him on the day he 
received the notice that education benefits had been granted 
(October 10, 1997) specifically noted that an election of 
compensation or education benefits had to be made.  His 
failure to take the necessary corrective action left him 
unjustly enriched in the amount of $2186.40.  It does not 
work a hardship on the veteran to repay that amount, as his 
household income exceeds his household expenses and would not 
deprive him of the basic necessities of life.  Although he 
has a significant amount of installment debt and other 
contractual obligations, VA deserves the same consideration 
that the veteran gives to his private creditors.  Moreover, 
there is no evidence recovery of the overpayment would defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis that the veteran's 
children's education pursuits.  Finally, the evidence does 
not show that the veteran incurred a legal obligation or 
changed his position to his detriment in reliance upon the 
receipt of VA benefits.  Therefore, the Board concludes that 
recovery of the overpayment of VA disability compensation 
benefits in the amount of $2186.40, would not be contrary to 
equity and good conscience.  Accordingly, the appeal is 
denied.


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $2186.40 is denied.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


